Citation Nr: 1603222	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-46 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an extraschedular evaluation for right shoulder dislocation, currently evaluated as 20 percent disabling on a schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1953 to September 1956.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case currently resides with the Wilmington, Delaware RO.

In an October 2014 decision, the Board, in pertinent part, granted an increased schedular rating of 20 percent for service-connected right shoulder dislocation prior to September 19, 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that the Board erred by failing to address whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted.  In July 2015, the Court issued an order that granted the parties' Joint Motion for Partial Remand (JMR), and vacated only that portion of the October 2014, Board decision which denied entitlement to a rating in excess of 20 percent for right shoulder dislocation on an extraschedular basis, and remanded that matter to the Board for additional action.

This matter was again before the Board in August 2015 and then October 2015.  In both decisions, the Board remanded the matter to the RO, directing the RO to determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was necessary.  The matter is properly returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

In the July 2015 JMR, the parties found that the Board failed to provide an adequate statement of reasons or bases regarding whether extraschedular rating referral under 38 C.F.R. § 3.321(b) was warranted.  In making this finding, the parties focused on two symptoms that the Veteran attributed to his right shoulder disability.  Specifically, the medical evidence of record that suggests that the Veteran's right shoulder disability disrupts his sleep.  November 1999 VA treatment notes document the Veteran complaining of disrupted sleep due to right shoulder pain.  A separate November 1999 VA treatment note shows the Veteran reporting his right shoulder pain is worse when trying to sleep on his right side, and he would awaken frequently in pain.  This complaint was repeated in a February 2000 VA treatment record.  More recently, during the appeal period, a December 2008 statement from the Veteran reflected that his shoulders would ache when he was trying to sleep.  The December 2008 and September 2013 VA examination reports document the same complaints.  

Next, the evidence suggests that the Veteran's right shoulder disability results in instability.  The September 2013 VA examiner documented a history of infrequent recurrent dislocation of the right shoulder and positive "crank apprehension and relocation test," which the report noted "may indicate shoulder instability."  

The parties to the July 2015 JMR found that a remand was necessary for the Board to discuss whether the aforementioned evidence was contemplated by the diagnostic codes pertinent to the Veteran's right shoulder disability, and if it was not, whether it warranted an extraschedular rating referral under 38 C.F.R. § 3.321(b).   

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for disabilities of the right shoulder, left shoulder, left elbow, left knee, right knee, and nasal bones.  In November 2015, the RO determined that referral for extraschedular consideration was not warranted.  In making this determination, the RO reported consideration of the collective impact of the Veteran's service-connected disabilities.  However, in that decision, the RO did not address the right shoulder instability and the sleep impairment resulting from orthopedic pain.  

Based on review of the record, and the symptoms of right shoulder instability and sleep impairment, and the possible collective impact of the Veteran's service-connected disabilities, the Board finds that referral to the Director of VA Compensation Service for consideration of an extraschedular rating is warranted.  

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim of entitlement to an extraschedular evaluation for a right shoulder disability to the Director of the VA Compensation Service for appropriate extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for an opinion in accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




